Citation Nr: 1601817	
Decision Date: 01/15/16    Archive Date: 01/21/16

DOCKET NO.  12-23 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma.

2.  Entitlement to service connection for papillary cancer of the thyroid.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and L.H.K.


ATTORNEY FOR THE BOARD

S. M. Kreitlow
INTRODUCTION

The Veteran had active military service from June 1960 to March 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran, along with L.H.K., appeared and testified at an RO hearing held before a Decision Review Officer and a Board video-conference hearing held before the undersigned Veterans Law Judge in November 2012 and October 2015, respectively.  Copies of the transcripts of these hearings have been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his kidney and thyroid cancer were caused by his exposure to radiation while working as a radar repairman in service between August 1961 and March 1964.  

The Veteran reports, and the evidence confirms, that he worked on the AN/FPS-35 radar system at the U.S. Air Force Station in Manassas, Virginia.  His responsibilities included inspecting, troubleshooting, repairing, overhauling and modifying all equipment in the Transmitter Area of the AN/FPS-35 FD Radar.

After reviewing the claims file, the Board finds that additional development is necessary.  Prior to this point, it appears the development has been focused on whether and to what extent the Veteran was exposed to ionizing radiation.  A DD 1141 in the service treatment records shows only one date of exposure to ionizing radiation in service - on March 28, 1962 - which was recorded as "less than 5 X-ray."  So the record clearly shows exposure on at least one instance to ionizing radiation.  The question raised, however, is whether this is the only instance of ionizing radiation or whether the Veteran had other exposure that was not recorded.

The Veteran has reported that he wore film badges throughout his period of working on the AN/FPS-35 and that he handed them in and received a new one every two weeks.  He contends that there was no change in his responsibilities and, therefore, his exposure to ionizing radiation remained the same over that period of time.  He has provided estimates of how much ionizing radiation he believes he was exposed to using the DD 1141's statement of exposure.  In comparison, a dose estimate was requested and the April 2015 response was that a decision could not be made without a measured dose of radiation, which is not provided in the evidence of record.  

The Board finds, however, that the resolution of this case does not rest solely on the question of exposure to ionizing radiation.  Rather the Board believes there is a question of what type of radiation the Veteran was exposed to - in other words whether the radiation was ionizing versus non-ionizing.  The Board notes, however, that the record is unclear as to what type of radiation the AN/FPS-35 radar system emitted.  Consequently, information is needed regarding the AN/FPS-35 radar system on which the Veteran worked, specifically technical information such as the frequency, amplitude and/or power density at which it functioned.  On remand, such information should be sought from the U.S. Air Force or other appropriate agency.

If this information confirms that the AN/FPS-35 emitted ionizing radiation on a regular basis to which the Veteran would have been exposed working in the control rooms, then efforts should be undertaken to obtain a new dose estimate, to include seeking an independent expert opinion as provided in 38 C.F.R. § 3.311(a)(3) if necessary.

Furthermore, the Board finds that a medical opinion is required to determine whether the Veteran's kidney and thyroid cancers may be the result of any non-ionizing radiation he was exposed to during service as such is necessary for a fair adjudication of this case.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Air Force, or other appropriate agency, and request technical information regarding the AN/FPS-35 radar system that was located at the Air Force Station in Manassas, Virginia, from approximately 1960 to 1965, especially information regarding the type of electromagnetic fields generated by the system, the frequency of such fields and the amplitude or power density at which the system functioned.  

2.  If the information obtained regarding the AN/FPS-35 radar system confirms that it emitted electromagnetic fields of sufficient intensity to be considered ionizing radiation, then the Veteran's case should again be referred to the Under Secretary for Health to obtain a dose estimate or, if appropriate, to an independent expert pursuant to 38 C.F.R. § 3.311(a)(3).

3.  If the information obtained regarding the AN/FPS-35 radar system shows that it emitted electromagnetic fields considered to be non-ionizing radiation, the Veteran's claim should be forwarded to an appropriate medical expert with the necessary knowledge on non-ionizing radiation to obtain an medical nexus opinion (similar to the provisions in 38 C.F.R. § 3.311(c)(1) for obtaining an advisory medical opinion from the Under Secretary of Health).  

After reviewing the claims file, the medical expert should opine whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's kidney cancer and/or thyroid cancer is related to his exposure to non-ionizing radiation during service while working as a radar repairman on the AN/FPS-35 radar system from August 1961 to March 1964.

The medical expert should give a detailed explanation for the reasons for the opinion(s) provided, and accepting or  rejecting the Veteran's theories of entitlement.  If the medical expert determines that he/she cannot provide an opinion without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  Thereafter, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 




Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




